In an action to foreclose a mortgage, in which plaintiff had been granted a default judgment and a traverse *669hearing had been ordered on the application by defendants Ralph to vacate the judgment, defendants Ralph appeal from an order of the Supreme Court, Suffolk County, dated July 9, 1979, which denied their motion to set aside and vacate the dismissal of the afore-mentioned traverse. Order reversed, on the law, with $50 costs and disbursements, motion granted and matter remitted to Special Term for a traverse hearing. Since counsel for the appellants complied with the rules of practice governing requests for adjournments due to counsel’s actual court engagement elsewhere (see 22 NYCRR 790.11), Special Term should have granted the requested adjournment. Failing that, Special Term erred in refusing to vacate its dismissal of the traverse. Lazer, J. P., Gulotta, Cohalan and Gibbons, JJ., concur.